Rudkin, J.
On the 21st day of April, 1905, the estate of Amos Brown, incorporated, filed its complaint in the court below, praying for an injunction enjoining and restraining the defendants, the City of West Seattle, its mayor, and city council, from holding a special election on the 22d day of April, 1905, for the purpose of determining whether certain territory should be annexed to said city. On the same day the court made an order, without notice, reciting that an emergency existed therefor, enjoining and restraining the said city, its mayor, and city council, from holding said election or from taking any action or proceeding whatever looking to the annexation of the territory sought to be annexed, until the further order of the court, and citing the defendants to appear and show cause on the 28th day of April, 1905, at the hour of 9:30, a. m., why a temporary injunction should not be granted as prayed. An injunction bond in the sum of $1,000 was filed with, and approved by, the clerk of the court, and certified copies of the restraining order were thereupon served upon the defendant city, its mayor, and councilmen, all of whom were made parties to the action.
On the 24th day of April, 1905, the secretary and general manager of the plaintiff corporation filed an affidavit in the cause in which the restraining order issued, reciting the granting of the order, the filing of the bond, and the service of the order on the defendants, and averring that notwithstanding the order and the service thereof the defendants held said election on the 22d day of April, 1905, after consultation with the city attorney for said city, and with full knowledge that such action was in direct violation of said order. Upon the filing of this affidavit, the court ordered the issuance of a bench warrant for the defendants, commanding the sheriff to apprehend them, and have them present before the court on the 25th day of April, 1905. A bench warrant issued as directed, and the defendants named therein were arrested and brought before the court *522to show cause why they should uot he punished as for a contempt.
The defendants appeared and moved the court to dissolve the restraining order, and to quash the warrant of arrest, on various grounds, hut the motions were denied. At no time during the proceedings was the violation of the restraining order denied or challenged. On the contrary, the city attorney, who appeared for the defendants, admitted in open court the violation of the order, and that such violation was under his advice. The court thereupon, on motion of the plaintiff in the action in which the injunction was granted, joined the city attorney as a party to the contempt proceeding, adjudged each and all of them guilty of contempt, and fined the mayor and councilmen one dollar each, and the city attorney one hundred dollars. From this judgment, the defendants have appealed.
The principal contention of the appellants is that the court below was without jurisdiction to grant the injunction out of which the contempt arose. This question was decided adversely to the appellants, in State ex rel. West Seattle v. Superior Court, 36 Wash. 566, 79 Pac. 29; and again, on the application of the City of West Seattle et al., for a writ of prohibition in the cause in which the injunction in question was granted. The question of jurisdiction is therefore no longer an open/ one in this court. The only additional reason assigned why the court had no jurisdiction was that no summons was served on the appellants, and an affidavit to that effect was filed at the hearing. Under Bal. Code, § 4869, a civil action is commenced by the service of a summons, or by the filing of a complaint, provided one or more of the defendants are personally served, or service by publication is commenced within ninety days thereafter. The court therefore acquired jurisdiction to grant the restraining order upon the filing of the complaint with the clerk of the court.
It is further contended that the election had been called *523and officers appointed to conduct the same before the restraining order was granted, and that the mayor and city council had no further concern with the election except to canvass the returns. A city can only act through its officers. The mayor and city council called the election, and appointed officers to conduct the same, they had ample authority to stop the election, and it was their manifest duty to do so in obedience to an order of a court of competent jurisdiction. Complaint is also made that it was an abuse of discretion to grant the restraining order without notice on the eve of the election. The propriety of enjoining the holding of an election without notice is questionable^ to say the least, especially where the parties affected thereby have ample notice of the election and an opportunity to give notice of the application for the restraining order, but the question of propriety is addressed to the discretion of the court and does not go to its jurisdiction.
It is next assigned as error on behalf of the city attorney that the court erred in joining him as a party with the other appellants in the pending proceedings for contempt. True^ the statute provides that a contempt committed without the presence of the court can only be prosecuted by affidavit, setting forth the facts' constituting the alleged contempt, and this court has held that the affidavit in such cases is jurisdictional. But in this case there was already an affidavit on file charging a violation of the order, after consultation with the city attorney, and the appellant now complaining admitted such violation in open court, and admitted that the order was violated under his advice. The chief office of the affidavit is to bring the facts constituting the alleged contempt to the attention of the court, and make the same a matter of record. When the contempt was admitted in the presence of the court, and was sufficiently set forth in an affidavit already on file against other parties, we do not think that the court exceeded its jurisdiction, or otherwise erred, in making the attorney a party to the proceedings.
*524The next and last assignment is that the court acted arbitrarily, and gave the appellants no opportunity to be heard. A party charged with contempt has the same right to be heard in his defense as a party charged with any other offense where life, liberty, or property is involved. Contempt proceedings, however, are summary in their nature^ and the extent of the hearing, so far as it relates to questions of law alone, rests within the sound discretion of the court. The sole defense relied on by the appellants was a lack of jurisdiction in the court to grant the order which they had confessedly violated'. The court decided that question correctly, and in accordance with a prior decision of this court. The question whether it arrived at its conclusion summarily or arbitrarily, or after the most painstaking investigation, is not subject to review here. Finding no error in the record the judgment is affirmed.
Mount, C. J., Dunbab, and Hadley, JJ., concur.